UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAYMOND GONZALEZ, individually and on
behalf of others similarly situated,
                                 Plaintiff,
                                                                        ORDER
                     – against –                                    20 Civ. 5216 (ER)

OLLY SHOES LLC,
                                 Defendant.


Ramos, D.J.:

         Olly Shoes was served with process on July 9, 2020. On September 10, 2020, Gonzalez

informed the Court that he had obtained a certificate of default and requested 30 days to either

move for default or attempt to contact Defendant. Doc. 10.        e Court approved the request and

required Gonzalez to move for default or file a status update by October 12, 2020. Doc. 11. On

October 30, after Gonzalez failed to contact the Court, the Court issued another order instructing

Gonzalez to either file a status report or move for default by November 30, 2020. Doc. 12.            e

Court warned that failure to comply with its order could result in sanctions including dismissal

for failure to prosecute. See Doc. 12, Fed. R. Civ. P. 41(b).

         No status report was filed and there has been no further activity in this case since then.

Because Gonzalez has not responded to the Court’s Order, or otherwise been in contact with the

Court for over nine months, the Court dismisses this case for failure to prosecute under Rule

41(b).

I.       Standard

         Courts evaluating dismissal under Rule 41(b) must consider:

         (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       Here, each LeSane factor weighs in favor of dismissal. First, Gonzalez did not respond

to the Court’s October 30, 2020 order nor has he been in contact with the Court for over nine

months. “A delay of eight months to one year in prosecuting a case falls comfortably within the

time frames found suﬃcient” for dismissal under Rule 41(b). Salem v. City of New York, No. 16

Civ. 7562 (JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec. 4, 2017) (collecting cases).

       Second, Gonzalez was given notice that his case would be dismissed for failure to

prosecute. In its October 30, 2020 Order, the Court clearly warned that “[f]ailure to [respond]

may result in a dismissal for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).” Doc. 12

(citing Fed. R. Civ. P. 41). Despite this warning, Gonzalez has not contacted the Court.

       ୡird, “prejudice to defendants resulting from unreasonable delay may be presumed[.]”

LeSane, 239 F.3d at 210. Because Gonzalez was unresponsive to the Court’s October 30, 2020

Order, and has not otherwise been in contact with the Court or Defendant for over nine months,

see Doc. 12, the Court perceives no circumstances rebutting this presumption. Virola v. Entire

GRVC Dep’t of Mental Health Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082, at *3

(S.D.N.Y. Feb. 21, 2014) (presuming prejudice where plaintiﬀ had no contact with the Court for



                                                 2
eight months).

         Fourth, Gonzalez has failed to take advantage of his “right to due process and a fair

chance to be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to

chase dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v.

Apfel, No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000).

         Finally, no weaker sanction than dismissal could remedy Plaintiﬀ’s failure to prosecute

this case. Not only has Plaintiﬀ failed to advance the case for over nine months, but he has also

failed to comply with the Court’s October 30, 2020 Order. Dismissal is appropriate where, as

here, a plaintiﬀ “appears to have abandoned the litigation[.]” Dixon v. Urbanskt, No. 17 Civ.

1123 (PMH), 2020 WL 4347736, at *3 (S.D.N.Y. July 29, 2020); McNair v. Ponte, No. 17 Civ.

2976 (AT) (GWG), 2020 WL 3402815, at *7 (S.D.N.Y. June 18, 2020) (citing abandonment of

claims as reason that any other sanction would be less eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s claims with prejudice.

         It is SO ORDERED.



Dated:    July 8, 2021
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                  3
